Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered February 27, 2015. The order, among other things, stayed the pending arbitration between the parties.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on June 29, 2016, and filed in the Erie County Clerk’s Office on June 30, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Peradotto, J.P., Carni, DeJoseph, NeMoyer and Curran, JJ.